Fourth Court of Appeals
                               San Antonio, Texas
                                   December 10, 2014

                                   No. 04-14-00705-CV

                            IN THE INTEREST OF E.A.T.,

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02779
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on December 17, 2014.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court